Citation Nr: 0920056	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  07-03 569	)	DATE
	)
	
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
joint disease of the lumbar spine, currently rated 40 percent 
disabling.  

2.  Entitlement to an increased evaluation for shin splints 
of the left lower extremity, currently rated 10 percent 
disabling.  

3.  Entitlement to an increased evaluation for shin splints 
of the right lower extremity, currently rated 10 percent 
disabling.  

REPRESENTATION

Appellant represented by:  Oklahoma Department of Veterans 
Affairs

ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1984 to August 
1987.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in May 2006, a statement of the case was issued in 
September 2006, and a substantive appeal was received in 
January 2007.  The Veteran requested a Board hearing, 
however, she withdrew that request in April 2007.


FINDINGS OF FACT

1.  There has been no unfavorable ankylosis of the entire 
thoracolumbar spine.

2.  The Veteran's residuals of shin splints of the left lower 
extremity have not been manifested by moderate knee or ankle 
disability.  

3.  The Veteran's residuals of shin splints of the right 
lower extremity have not been manifested by moderate knee or 
ankle disability.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 40 
percent for service-connected degenerative joint disease of 
the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic 
Codes (DC) 5235-5243 (2008).

2.  The criteria for entitlement to a rating in excess of 10 
percent for service-connected residuals of shin splints of 
the left lower extremity have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, DC 5022-
5262 (2008).

3.  The criteria for entitlement to a rating in excess of 10 
percent for service-connected residuals of shin splints of 
the right lower extremity have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, DC 5022-
5262 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2008) Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  The notification obligation in this case 
was accomplished by way of a letter from the RO to the 
Veteran dated in March 2006.  In March 2006, the Veteran was 
also provided with notice of the types of evidence necessary 
to establish a disability rating and the type of evidence 
necessary to establish an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

At this point the Board notes that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that VA notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  In June 2008, the Veteran was provided with 
the notice required by Vazquez-Flores, and his claim was 
readjudicated in a November 2008 supplemental statement of 
the case, thereby curing any error in the timing of the 
notice.

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the Veteran's post-service VA 
and private medical records.  The evidence of record also 
contains multiple reports of VA examinations.  The 
examination reports obtained are fully adequate and contain 
sufficient information to decide the issues on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  The Veteran has not 
made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide this 
appeal, and has not argued (nor does the evidence show) any 
notice deficiency, or that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced her in the adjudication of her appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the 
Board finds that duty to notify and duty to assist have been 
satisfied.  For all the foregoing reasons, the Board will 
proceed to the merits of the Veteran's appeal.  

Increased Rating Criteria

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

Low Back

Criteria & Analysis

The Veteran was assigned a 20 percent disability rating for 
degenerative disease of the lumbar spine from August 14, 1987 
under DC 5295.  A 10 percent disability rating was assigned 
from October 1, 1993.  A 20 percent disability rating was 
assigned from July 9, 1997.  A 40 percent disability rating 
was assigned from May 22, 2003.  The RO has currently rated 
the Veteran's disability under DC 5237.  

The DCs for the spine are as follows: 5235 Vertebral fracture 
or dislocation; 5236 Sacroiliac injury and weakness; 5237 
Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 
Spondylolisthesis of the lumbar spine or segmental 
instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 
5242 Degenerative arthritis of the spine (see also DC 5003); 
5243 Intervertebral disc syndrome.

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

40 percent - Forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

50 percent - Unfavorable ankylosis of the entire 
thoracolumbar spine.  

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).  

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a maximum schedular 
rating of 60 percent for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

The Veteran underwent a VA examination in January 2006.  She 
reported low back trouble with stiffness and weakness and low 
backache constantly, sometimes going to the neck, legs, and 
feet with an aching, burning, and sharp sensation rated 10 on 
a scale from 1 to 10.  She stated that back trouble occurred 
spontaneously with physical activity.  She denied any 
incapacitation in the past year.  She stated that functional 
impairment was difficulty walking, bending, jumping, running, 
and lifting without pain.  She stated that she was not 
working.  

Upon physical examination, there were no findings of 
radiation of pain on movement, tenderness, or abnormal 
straight leg raising test.  There was diffuse thoracolumbar 
spasm, although the Veteran denied having any spasm.  There 
was no ankylosis.  Range of motion was limited with flexion 
from zero to 60 degrees, extension from zero to 20 degrees, 
right and left lateral flexion from zero to 20 degrees, and 
right and left rotation from zero to 10 degrees.  The joint 
function was not additionally limited after repetitive use or 
during flareup by pain, fatigue, weakness, lack of endurance, 
or by incoordination.  The examiner was unable to make a 
determination without resorting to speculation on whether 
pain, fatigue, weakness, lack of endurance and incoordination 
additionally limited the joint function in degrees.  The 
examiner diagnosed degenerative disease of the lumbar spine.  

The Veteran underwent another VA examination in May 2007.  
She reported that back pain prevented her from doing any 
household chores, including sweeping, mopping, cleaning the 
bathroom, making the bed, cooking or any other type of 
cleaning.  She stated that she needed help with getting in 
and out of bed and the bathtub, dressing, and activities such 
as putting on her panty hose, stockings, and tying her shoes.  
She denied working over the past 15 years and stated that her 
back pain was the cause of her unemployment.  She reported 
low back pain that was a sharp, knife-like pain which 
radiated into her hips at times, as well as her legs and 
feet.  She stated that the pain was exacerbated by sitting, 
walking, or any other activity except lying down supine.  She 
denied any incapacitating episodes in the previous 12 months.  

Upon physical examination, there was point tenderness along 
the paraspinous musculature on the right side at L4 through 
S1, but no spasm was palpable.  There was forward flexion of 
10 degrees on formal testing.  Spine tilt to the side, left 
and right, was 10 degrees with pain at that point.  Extension 
was zero.  The Veteran would not do repetitive testing.  The 
examiner noted that observation of the Veteran prior to, and 
following, the physical examination showed range of motion of 
the lumbar spine of at least 40 degrees of flexion.  There 
were no paraspinous spasms or objective signs of tenderness 
with testing of the thoracolumbar spine.  The examiner 
diagnosed chronic lumbosacral strain.  There was no 
additional limitation with repetitive motion, as this was not 
attempted by the Veteran.  

The Veteran underwent another VA examination in October 2007.  
She reported a constant sharp and knife-like pain in her low 
back.  She stated that this pain constantly radiated to her 
hips and down her legs and feet.  She reported that she was 
only able to walk thirty or forty feet before stopping to 
rest.  She stated that any activities that included sitting 
and walking exacerbated her back pain.  She reported that 
lying down in a supine position was the most comfortable 
position, although it was not pain-free.  She stated that she 
spent most of her time lying supine in bed with no pillow.  
She denied any incapacitating episodes in the last twelve 
months.  She denied flare ups of her low back pain, stating 
that her pain was constant.  She stated that she fell five to 
six times in the previous month because of her low back.  She 
reported that she was unable to do any household chores, 
including sweeping, mopping, cleaning the bathroom, making 
the bed, cooking, or any other type of cleaning, as she had 
to stop and rest after engaging in these activities for no 
more than one or two minutes.  She stated that she had to 
have help getting in and out of bed, in and out of the 
bathtub to take a shower, and that she required help with 
dressing and activities such as putting on her panty hose, 
stockings, and tying her shoes.  

Upon physical examination, there was point tenderness along 
the paraspinal muscles of the lumbar spine.  No spasms were 
appreciated.  Forward flexion was from zero to 10 degrees, 
with the Veteran reporting pain at this point and refusing to 
go any further.  She refused to attempt spinal extension, 
stating that she would fall if she attempted this.  Right and 
left lateral flexion was from zero to 10 degrees, with the 
Veteran reporting pain at 10 degrees and refusing to go 
further.  The Veteran did not attempt right and left lateral 
rotation, and also refused to do repetitive testing, stating 
that it would cause her too much pain, or that she might 
fall.  The examiner noted that the Veteran was observed after 
the exam bending at 90 degrees forward flexion when taking 
her niece out of her stroller in the parking lot.  She was 
observed for approximately five minutes in the parking lot 
and was noted to repetitively bend forward at a 90 degree 
angle.  The examiner diagnosed mild degenerative disc disease 
in the mid and lower lumbar spine, without evidence of spinal 
canal stenosis or compression of the thecal sac.  

The Veteran underwent another VA examination in July 2008.  
Informal examination reflected that the Veteran was sitting 
in the waiting room with a 30 degree flexion.  She was not 
observed in other ranges of motion.  She was noted to get 
into the passenger seat of the vehicle without difficulty and 
drive out of the parking lot.  The examiner continued the 
diagnosis of chronic low back pain with mild degenerative 
disc disease in the mid and lower lumbar spine, without 
evidence of spinal canal stenosis or compression of the 
thecal sac.  Repetitive motion was not tested as it was 
refused by the Veteran.  

On examinations, there was no evidence that the Veteran was 
suffering from unfavorable ankylosis of the entire 
thoracolumbar spine necessary to meet the regulatory criteria 
in excess of 40 percent.  There is also no persuasive 
evidence of incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months to warrant a 
rating in excess of 40 percent under the intervertebral disc 
syndrome rating criteria.  For example, the October 2007 VA 
examiner noted that the Veteran denied any incapacitating 
episodes in the previous twelve months.  



Shin Splints

Criteria & Analysis

The Veteran was assigned a noncompensable disability rating 
for residuals of bilateral shin splints from August 14, 1987 
under DC 5299-5257.  A 10 percent disability rating was 
assigned from October 28, 1998 to May 22, 2003 under DC 5299-
5022.  10 percent disability ratings for residuals of shin 
splints of the left and right lower extremities were assigned 
from May 22, 2003 under DC 5022-5262.  

Where VA's Rating Schedule does not list a specific 
disability, the disability is rated under criteria where the 
functions affected, anatomical localization, and 
symptomatology are analogous.  38 C.F.R. § 4.20.  Here, the 
Veteran's bilateral shin splints are rated as analogous to 
periostitis under 38 C.F.R. § 4.71a, DC 5022.  With respect 
to disability ratings for periostitis, 38 C.F.R. § 4.71a, 
Diagnostic Code 5022 provides that this disability shall be 
rated based on limitation of motion of affected parts as 
degenerative arthritis under Diagnostic Code 5003.  To this 
end, pursuant to Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  Such limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion, and when the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate Diagnostic Codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.

Generally, in the absence of limitation of motion, a 10 
percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups.  A 20 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
there are occasional incapacitating exacerbations.  Note (1) 
of Diagnostic Code 5003 also provides that the 10 and 20 
percent evaluations based on X-ray evidence may not be 
combined with ratings based on limitation of motion.  In 
addition, Note (2) of Diagnostic Code 5003 specifically 
provides that these 20 percent and 10 percent ratings based 
on such X-ray findings will not be utilized in rating 
conditions listed under Diagnostic Codes 5013 to 5024 
inclusive.  Accordingly, and relevant to the instant case, 
the Board must assess the nature and severity of the 
Veteran's bilateral shin splints under the Diagnostic Codes 
relating to leg and knee disabilities (i.e., Diagnostic Codes 
5256 through 5262).

With respect to knee disabilities, 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256 through 5262, set forth relevant 
provisions.  Specifically, Diagnostic Code 5256, which 
governs ankylosis of the knee permits a 30 percent rating for 
favorable angle in full extension, or in slight flexion 
between zero degrees and 10 degrees, while a veteran will 
garner a 40 percent rating with flexion between 10 and 20 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  When a 
veteran has flexion between 20 degrees and 45 degrees, she 
will generate a 50 percent rating and knee ankylosis that is 
extremely unfavorable, with flexion at an angle of 45 degrees 
or more warrants a maximum 60 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5256.  

Diagnostic Code 5257 governs other impairment of the knee.  
It assigns respective ratings of 10, 20 and 30 percent for 
slight, moderate or severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Diagnostic Code 5258 provides for a maximum 20 percent 
evaluation for dislocated semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the joint, 
while Diagnostic Code 5259 allows a maximum of 10 percent for 
removal of semilunar cartilage that is symptomatic.  38 
C.F.R. § 4.71a, Diagnostic Codes 5258, 5259.

Diagnostic Codes 5260 and 5261 set forth rating schedules for 
limitation of motion of the leg.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.  With respect to limitation of 
leg flexion, Diagnostic Code 5260 allows a 10 percent rating 
for flexion limited to 45 degrees, a 20 percent rating for 
flexion limited to 30 degrees, and a maximum of 30 percent 
for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Diagnostic Code 5261, which governs limitation of leg 
extension, provides a 10 percent rating for extension limited 
to 10 degrees, 20 percent for a limitation to 15 degrees, 30 
percent for a limitation to 20 degrees, 40 percent for 
extension limited to 30 degrees, and a maximum of 50 percent 
for a limitation to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Finally, under Diagnostic Code 5262, impairment of the tibia 
and fibula characterized by malunion with moderate knee or 
ankle disability warrants a 20 percent evaluation, while 
malunion with marked knee or ankle disability garners a 30 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  
Impairment of the tibia and fibula manifested by nonunion 
with loose motion, requiring a brace generates a maximum 40 
percent evaluation under this Code.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262.

The Board will also consider whether this case presents other 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.10, 4.40 ("Disability of the musculoskeletal 
system is primarily the inability, due to damage . . . in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements"), 4.45, 4.59 (2006); DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995); accord Tucker v. West, 11 Vet. 
App. 369, 373 (1998) (noting that "in accordance with 38 
C.F.R. § 4.40, the Board is required to consider the impact 
of pain in making its determination . . . and articulate how 
pain on use was factored into its decision").  Functional 
loss due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of a claimant.  38 C.F.R. 
§ 4.40; accord Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
Additionally, "[w]eakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled."  38 C.F.R. § 4.40.  The 
Board observes that 38 C.F.R. § 4.40 does not require a 
separate rating for pain.  See Spurgeon v. Brown, 10 Vet. 
App. 194, 196 (1997).

The Veteran underwent a VA examination in January 2006.  She 
reported pain below the knees and a constant feeling of a 
squeezing and burning sensation rated 8 on a scale from 1 to 
10, occurring with physical activity.  She denied any bone 
infection or lost work time.  She stated that functional 
impairment was difficulty walking, running and jumping 
without pain.  

Upon physical examination, both tibias and fibulas seemed 
intact on gross clinical basis.  The knees appeared normal 
with no edema, effusion, weakness, tenderness, redness, heat, 
guarding, or subluxation.  There were no findings of 
recurrent subluxation, locking pain, joint effusion, or 
crepitus.  The ankles appeared normal with no edema, 
effusion, weakness, tenderness, redness, heat, guarding, 
subluxation, deformity, or ankylosis.  Range of motion was 
limited on the right and normal on the left.  Dorsiflexion on 
the right was to zero degrees and plantar flexion was from 
zero to 45 degrees.  Left dorsiflexion was zero to 20 degrees 
and plantar flexion was zero to 45 degrees.  The joint 
functions bilaterally were not additionally limited after 
repetitive use or during flareup by pain, fatigue, weakness, 
lack of endurance, or by incoordination.  The examiner was 
unable to make a determination without resorting to 
speculation on whether pain, fatigue, weakness, lack of 
endurance and incoordination additionally limited the joint 
functions in degrees.  The examiner diagnosed shin splints of 
both legs.  

The Veteran underwent another VA examination in May 2007.  
She reported some tingling in her feet off and on.  Upon 
physical examination, the feet appeared normal.  There was no 
evidence of painful motion, edema, weakness or instability in 
range of motion testing of the feet.  There was no functional 
limitations on standing or walking and there was no evidence 
of abnormal weightbearing.  Range of motion testing showed 
normal range of motion of the joints of the feet.  The 
examiner continued the diagnosis of shin splints.  

The Veteran underwent another VA examination in October 2007.  
She reported that knee pain was a burning pain which radiated 
from her spine into her knees, legs and feet.  Upon physical 
examination, the Veteran's anterior shins were reported as 
tender to palpation.  The Veteran had normal muscle strength, 
mass and tone throughout the lower extremities.  The examiner 
continued the diagnosis of shin splints.  

The Veteran underwent another VA examination in July 2008.  
She reported pain in the pretibial areas and sometimes in the 
claves.  Following physical examination, the examiner 
continued the diagnosis of shin splints.  

The Veteran's credible complaints of pain experienced in her 
lower extremities were considered and are reflected in the 
current 10 percent ratings.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca, 8 Vet. App. at 206-7.  The Board notes that the 
January 2006 VA examiner was unable to make a determination 
without resorting to speculation on whether pain, fatigue, 
weakness, lack of endurance and incoordination additionally 
limited the joint functions in degrees.  

In sum, based on the evidence delineated above, evaluations 
in excess of 10 percent, to include "staged" ratings, are 
not warranted for any period of the appeal because the 
evidence does not show symptomatology that more nearly 
approximates moderate knee or ankle disability.  38 C.F.R. 
§ 4.71a; See Hart, supra.  For example, the October 2007 VA 
examiner noted normal muscle strength, mass and tone 
throughout the lower extremities.  Moreover, medical evidence 
of symptomatology supportive of assignment of an evaluation 
under other pertinent diagnostic codes have not been 
objectively shown.  

The assignment of extra-schedular ratings were also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no persuasive evidence that the 
Veteran's service-connected disabilities have resulted in 
marked interference with earning capacity or employment 
beyond that interference contemplated by the assigned 
evaluations.  Additionally, the objective evidence does not 
reflect frequent periods of hospitalization due to the 
disabilities.  Accordingly, the Board finds that the 
impairment resulting from the Veteran's disabilities are 
appropriately compensated by the currently assigned schedular 
ratings and 38 C.F.R. § 3.321 is inapplicable.




ORDER

An evaluation in excess of 40 percent for degenerative joint 
disease of the lumbar spine is not warranted.    

An evaluation in excess of 10 percent for shin splints of the 
left lower extremity is not warranted.  

An evaluation in excess of 10 percent for shin splints of the 
right lower extremity is not warranted.  

The appeal is denied as to all issues.  



____________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


